Exhibit 10.7

 

Executive Officer SEVERANCE AGREEMENT

 

This Executive Officer Severance Agreement (as modified, amended or restated
from time to time in the manner provided herein, this "Agreement") is dated and
effective as of August 23, 2016 (the "Effective Date"), and is by and between
Scott Popaditch, an individual (the "Employee"), and SPAR Group, Inc., a
Delaware corporation (the "Company" or "SGRP"). The Employee and Company may be
referred to individually as a "Party" and collectively as the "Parties".

 

In consideration of past, present and future employment by the Company, the
mutual covenants below and other good and valuable consideration (the receipt
and adequacy of which are hereby acknowledged by each Party), the Employee and
Company, intending to be legally bound, hereby agree as follows:

 

Section 1.     Introduction and At Will Employment. (a) Introduction. The
Employee and the Company have entered into this Agreement in order to provide
for the terms of the Employee's initial and continued "at will" employment with
the Company in accordance with the Offer Letter (as defined below) and to
provide for severance payments from the Company to the Employee under certain
circumstances if the Employee leaves for Good Reason or is terminated other than
in a Termination For Cause during the Protected Period (as all such terms are
hereinafter defined). The effectiveness of this Agreement is conditioned on the
Employee's execution and delivery to the Company of the other Related Documents
(as defined below) and the commencement of his services on or before September
6, 2016 (as more fully provided in the Offer Letter).

 

(b)     Positions. With the approval of the SGRP Board and applicable SGRP
Committee(s), the Company hereby appoints Employee to be the Chief Executive
Officer and President of the Company as well as a Director, Officer and
Executive of the Company (as such terms are defined in the Company's By-Laws),
the Employee's start date will be on or before September 6, 2016 (as more fully
provided in the Offer Letter), and the Employee will continue (while employed by
the Company) to hold such positions for the Protected Period, subject to the
pleasure of the Company, the SGRP Board and applicable SGRP Committee(s). The
Employee also will be a director or officer of various of the Company's
subsidiaries (as and to the extent designated and changed by the Company or the
SGRP Board from time to time in its discretion).

 

(c)     At Will Employment. Notwithstanding the potential severance payments and
other benefits under this Agreement, the Employee acknowledges and agrees that:
(i) this Agreement is not intended, and shall not be deemed or construed, to in
any way (A) create or evidence any employment agreement, contract, term or
period of any kind or nature or (B) contradict, limit or modify the "at will"
nature of the Employee's employment; and (ii) except as otherwise expressly
provided in any other written agreement of the Company with the Employee and
approved by the SGRP Board , the Employee's employment is "at will" and may be
modified from time to time and terminated at any time by the Company in its
discretion, for any reason or no reason whatsoever, and without any notice or
benefit of any kind (other than any benefit expressly provided under the
circumstances by this Agreement).

 

Section 2.     Certain Definitions. Capitalized terms used and not otherwise
defined herein shall have the meanings respectively assigned to them in the
By-Laws or SGRP Ethics Code, as applicable. As used in this Agreement, the
following capitalized terms and non-capitalized words and phrases shall have the
meanings respectively assigned to them:

 

(a)     "§162(m) Covered Officer" shall mean any "covered employee" under (and
as defined in) IRC §162(m) for any taxable year (or portion thereof) of the
Company if, and only if, the Employee's maximum "remuneration" (as defined in
IRC§162(m)(4)(E)) could exceed $1,000,000 if the maximum amount payable under
the Company's bonus proposal to the Employee for the year of the Employee's
Separation from Service were included in such remuneration (as if all targets
were satisfied).

 

(b)     "Authorized Representative" shall mean, for the Company or any SPAR
Affiliate for whom the Employee works, any of (i) the Board, (ii) the Chairman,
(iii) any other executive officer of the Company or applicable SPAR Affiliate
who directly or indirectly supervises or is responsible for the Employee or (iv)
any other Representative of the Company or applicable SPAR Affiliate who
directly or indirectly supervises or is responsible for the Employee and is
authorized to do so by the Board, the Chairman or any such executive officer, in
each case other than the Employee.

 

(c)     "Beneficial Owner" shall mean any person who beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Securities Exchange Act),
securities issued by the referenced corporation or other entity, whether
directly or indirectly, and whether individually, jointly with any other
person(s) or otherwise.

 

(d)     "Board" shall mean the Board of Directors of the Company or the
applicable SPAR Affiliate.

 

(e)     "Chairman" shall mean the Chairman of the Company or applicable SPAR
Affiliate.

 

 
-1-

--------------------------------------------------------------------------------

 

 

(f)     "CICSA" shall mean the Change in Control Severance Agreement between the
Employee and the Company dated as of August 23, 2016, as the same may be
supplemented, modified, amended, restated or replaced from time to time in the
manner provided therein with the approval of the SGRP Board.

 

(g)     "Company's By-Laws" shall mean the By-Laws of the Company, as the same
may have been and hereafter may be adopted, supplemented, modified, amended or
restated from time to time in the manner provided therein.

 

(h)     "Confidentiality Agreement" shall mean the Confidentiality,
Non-Solicitation and Non-Competition Agreement between the Employee and the
Company dated as of August 23, 2016, as the same may be supplemented, modified,
amended, restated or replaced from time to time in the manner provided therein.

 

(i)     "Employee's Annual Salary" shall mean the Employee's annual salary rate
in effect immediately prior to the Service Termination or, if greater, at the
highest annual salary rate in effect at any time during the one-year period
preceding the Service Termination, in each case without regard for any bonus,
benefit or allowance.

 

(j)     "Employee's Daily Salary" shall mean the daily equivalent (i.e., 1/365th
or 1/366th, as applicable) of the Employee's Annual Salary.

 

(k)     "Employment Period" shall mean the period commencing with the beginning
of the Employee's most recent Protected Period and ending on the date of the
Employee's Separation from Service.

 

(l)     "Good Reason" shall mean the occurrence of any of the following events
during the Protected Period if not at the Employee's direction or with the
Employee's consent in his or her discretion:

 

(i)

the failure to elect or appoint, or re-elect or re-appoint, the Employee for any
period within the Protected Period to, or removal or attempted removal of the
Employee from, his position or positions with the Company or applicable SGRP
Company (except in connection with the proper termination of the Employee's
employment by the Company by reason of death, disability or Termination For
Cause);

 

(ii)

the assignment to the Employee of any duties materially inconsistent with the
status of the Employee's office and/or position with the Company;

 

(iii)

any material adverse change in the Employee's title with the Company or
applicable SGRP Company or in the nature or scope of the Employee's authorities,
powers, functions or duties respecting the Company or applicable SGRP Company;

 

(iv)

the willful delay by the Company or applicable SGRP Company for more than ten
(10) business days in the payment to the Employee, when due, of any part of his
or her compensation;

 

(v)

a material reduction in the Employee's salary or benefits (other than an
incentive or discretionary bonus);

 

(vi)

a failure by the Company to obtain the assumption of, and agreement to perform,
this Agreement by any successor to the Company; or

 

(vii)

a change in the location at which substantially all of the Employee's duties
with the Company or applicable SGRP Company are to be performed in any
geographic location materially different from the location in which the Employee
is then performing substantially all of his or her duties (excluding those
duties performed at home or on the road);

 

provided, however, that Good Reason shall not be considered present unless both
(A) the Employee provides written notice to the Company of the existence of a
Good Reason condition described above within a period not to exceed ninety (90)
days of the initial existence of the Good Reason condition and (B) the Company
does not remedy the condition within thirty (30) days after receipt of such
notice (but if remedied the condition shall be considered not to have occurred
and not to be a basis for a Severance Termination due to Good Reason). A failure
to renew or replace this Agreement shall not be, and shall not be deemed or
construed to be, "Good Reason". It is intended that "Good Reason" be construed,
interpreted and administered as "good reason" (as defined in applicable
regulation or other guidance) for purposes of IRC §409A.

 

(m)     "IRC" shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder, all as in effect at the applicable
time.

 

(n)     "Majority of Voting Securities" shall mean securities of the referenced
person representing more than fifty percent (50%) of the combined voting power
of the referenced person's then outstanding securities having the right to vote
generally in the election of directors, managers or the equivalent.

 

(o)     "Offer Letter" shall mean the letter offering at will employment to the
Employee by the Company dated as of August 23, 2016, as the same may be
extended, supplemented, modified, amended, restated or replaced from time to
time in the mutual discretion of the Parties, with the approval of the SGRP
Board, in a written document signed by both Parties.

 

 
-2-

--------------------------------------------------------------------------------

 

 

(p)     "Protected Period" shall mean the period commencing on the Effective
Date and ending at 11:59 pm (NYC time) on September 6, 2018. The Protected
Period may be renewed for additional twelve month periods from time to time by
the written agreement of both Parties in their discretion and the approval of
the SGRP Compensation Committee in its discretion, which written agreements
shall specify the commencement, duration and end date for each such renewal.

 

(q)     "Related Document" shall mean the Offer Letter, the CICSA, the
Confidentiality Agreement, and this Agreement.

 

(r)     "Representative" shall mean any subsidiary or other affiliate of the
referenced person or any shareholder, partner, equity holder, member, director,
officer, manager, employee, consultant, agent, attorney, accountant, financial
advisor or other representative of the referenced person or of any of its
subsidiaries or other affiliates, in each case other than the Employee.

 

(s)     "Securities Exchange Act" shall mean the Securities Exchange Act of
1934, as amended, or any corresponding or succeeding provisions of any
applicable law (including those of any state or foreign jurisdiction), and the
rules and regulations promulgated thereunder, in each case as the same may have
been and hereafter may be adopted, supplemented, modified, amended, restated or
replaced from time to time.

 

(t)     "Separation from Service" shall mean the Employee's "separation from
service" in accordance with (and as defined in) IRC §409A(a)(2)(A)(i) with
respect to the Employee's employment with the Company or applicable SPAR
Affiliate. The Employee shall be presumed to have suffered such a "separation
from service" even if the Employee continues to provide bona fide services after
such termination or separation to the Company or any SPAR Affiliate, as an
independent contractor or otherwise, so long as those services in the aggregate
continue at a level that is less than 50% of the average level of those bona
fide services performed during the immediately preceding 36-month period (or the
entire Employment Period if less than 36 months).

 

(u)     "Severance Payment Date" shall mean the first to occur of (i) the tenth
business day following the Company's receipt of the Release it required under
Section 3(a) duly executed by the Employee and such Release is not later revoked
by the Employee, provided that such day shall not be sooner than the first
business day of the second calendar year if the required return period for such
Release overlaps two calendar years, (ii) if the Company gives the Employee
notice that it will not require a Release, the tenth business day following the
giving of such notice, (iii) if the Company does not send a Release within the
thirty day period required under Section 3(a), the tenth business day following
the expiration of that period, or (iv) the day (or if not a business day, the
immediately preceding business day) that is 2 ½ months after the date of the
Severance Termination.

 

(v)     "SGRP" shall mean SPAR Group, Inc., a Delaware corporation and the
Company under this Agreement.

 

(w)     "SGRP Board" shall mean the Board of Directors of SGRP.

 

(x)     "SGRP By-Laws" shall mean the By-Laws of SGRP, including (without
limitation) the charters of the SGRP Audit Committee, SGRP Compensation
Committee and the SGRP Governance Committee, as the same may have been and
hereafter may be adopted, supplemented, modified, amended or restated from time
to time in the manner provided therein.

 

(y)     "SGRP Committee" shall mean the SGRP Board's Audit Committee, the SGRP
Board's Compensation Committee, the SGRP Board's Governance Committee or any
other committee of the SGRP Board established from time to time, as applicable.

 

(z)     "SGRP Company" shall mean SGRP or any direct or indirect subsidiary of
SGRP (including the Company). The subsidiaries of SGRP at the referenced date
are listed in Exhibit 21.1 to SGRP's most recent Annual Report on Form 10-K as
filed with the U.S. Securities and Exchange Commission (a copy of which can be
viewed at the Company's website (www.SMFinc.com) under the tab/sub-tab of
Investor Relations/SEC Filings).

 

(aa)     "SGRP Ethics Code" shall mean, collectively, the SPAR Group Code of
Ethical Conduct for its Directors, Executives, Officers, Employees, Consultants
and other Representatives Amended and Restated as of August 13, 2015, and SGRP's
Statement of Policy Regarding Personal Securities Transactions in SGRP Stock and
Non-Public Information, as amended and restated on May 1, 2004, and as further
amended through March 10, 2011, as each may have been and hereafter may be
unilaterally adopted, interpreted, supplemented, modified, amended, restated,
replaced, suspended or cancelled in whole or in part at any time and from time
to time by the SGRP Board or applicable SGRP Committee in its or their
discretion, as the case may be, all without any notice to or approval from the
Employee

 

(bb)     "SGRP Policies" shall mean any and all of the SGRP's internal
accounting, financial and reporting principles, controls and procedures,
employment policies and procedures, and corporate codes and policies (including
the SGRP Ethics Code) in effect at the applicable time(s), as each may have been
and hereafter may be unilaterally adopted, interpreted, supplemented, modified,
amended, restated, replaced, suspended or cancelled in whole or in part at any
time and from time to time by the SGRP Board or applicable SGRP Committee or by
the applicable authorized Executive(s) of SGRP (as defined in its By-Laws) in
its or their discretion, as the case may be, all without any notice to or
approval from the Employee.

 

 
-3-

--------------------------------------------------------------------------------

 

  

(cc)     "SGRP Securities" shall mean any securities issued by SGRP, whether
acquired directly from SGRP, in the marketplace or otherwise.

 

(dd)     "SPAR Affiliate" shall mean and currently includes (without limitation)
each of the SGRP Companies, the Company's other affiliates (including, without
limitation, SPAR Administrative Services Inc., SPAR Business Services, Inc., and
SPAR InfoTech, Inc.), and each other entity under the control of or common
control with any of the foregoing entities, in each case whether now existing or
hereafter acquired, organized or existing.

 

(ee)     "SPAR Group" shall mean the Company (i.e., SGRP), all of the other SGRP
Companies and all of the other SPAR Affiliates.

 

(ff)     "Tax Adviser" with respect to a referenced determination or calculation
shall mean (i) if the required determination or calculation is not a prohibited
non-audit service or inconsistent with its independence, the independent public
accountants that act as the principal auditors of the Company's financial
statements, unless such accountants are unable or unwilling to so act, and (ii)
in all other cases, a tax or benefits adviser selected by such accountants on
behalf of the Employee and Company, who shall be selected taking into account
both experience and reasonableness of cost.

 

(gg)     "Termination For Cause" shall mean any termination of the Employee for
any of the following reasons: (i) the Employee's willful, negligent or repeated
breach in any material respect of, or the Employee's willful, negligent or
repeated nonperformance, misperformance or dereliction in any material respect
of any of his or her duties and responsibilities under, (A) any Related Document
or other employment agreement or confidentiality agreement with the Company or
any Spar Affiliate, (B) the directives of the Board or any Authorized
Representative, (C) the SGRP Ethics Code or other SGRP Policies, or (D) the
Company's policies and procedures governing his or her employment, in each case
other than in connection with any absence or diminished capacity due to illness,
disability or incapacity excused by (1) the policies and procedures of the
Company, (2) the terms of his or her employment or (3) the action of the Board
or any Authorized Representative; (ii) the gross or repeated disparagement by
the Employee of the business or affairs of the Company, any SPAR Affiliate or
any of their Representatives that in the reasonable judgment of the Company or
applicable SPAR Affiliate has adversely affected or would be reasonably likely
to adversely affect the operations or reputation of any such person; (iii) any
resume, application, report or other information furnished to the Company or any
SPAR Affiliate by or on behalf of the Employee shall be in any material respect
untrue, incomplete or otherwise misleading when made or deemed made; (iv) the
Employee is indicted for, charged with, admits or confesses to, pleads guilty or
no contest to, adversely settles respecting or is convicted of (A) any willful
dishonesty or fraud (whether or not related to the Company or any SPAR
Affiliate), (B) any material breach of any applicable securities or other law,
(C) any assault or other violent crime, (D) any theft, embezzlement or willful
destruction by the Employee of any asset or property of the Company, any SPAR
Affiliate or any of their respective Representatives, customers or vendors, (E)
any other misdemeanor involving moral turpitude, or (F) any other felony; (vi)
alcohol or drug abuse by the Employee; or (v) any other event or circumstance
that constitutes cause for termination of an employee under applicable law and
is not described in another clause of this subsection.

 

Section 3.     At Will Employment and Severance Termination. (a) Introduction.
Notwithstanding the potential severance and other benefits under this Agreement,
the Employee acknowledges and agrees that the Employee's employment is "at will"
and may be modified from time to time and terminated at any time (whether during
a Protected Period or otherwise) by the Company in its discretion, for any
reason or no reason, and without notice or benefit of any kind, other than any
benefit expressly provided under the circumstances pursuant to this Agreement.
However, without in any way contradicting, limiting or modifying the "at will"
nature of the Employee's employment, if the Employee's employment with the
Company or other applicable SGRP Company is terminated within the Protected
Period (i) by such employer for any reason other than the Employee's death or
permanent disability or a Termination For Cause (as reasonably determined by
SGRP's Compensation Committee), or (ii) by the Employee for Good Reason, and, in
the case of any payment or benefit provided hereunder or portion thereof that is
deferred compensation subject to IRC §409A (or would be treated as such deferred
compensation if the Employee were an Executive or Officer of SGRP), if either
such termination also constitutes a Separation from Service (each of which will
be referred to as a "Severance Termination"), the provisions of this Section
shall apply and the benefits provided by this Section shall be in lieu of any
and all other severance or similar termination benefits that might otherwise
apply (which other benefits are hereby waived by the Employee in the event such
Severance Termination benefits apply).

 

(b)     Release and Non-Compete Agreement Required for Severance Benefits. As a
condition precedent to the payment of any benefits under this Agreement in the
event of a Severance Termination, the Company may in its discretion elect to
require execution and delivery by the Employee of (i) a release substantially in
the same form as Exhibit A hereto (a "Release"), (ii) a Confidentiality,
Non-Solicitation and Non-Competition Agreement (with, among other things, a five
year period of confidentiality, a three year period of non-solicitation and a
one-year non-compete following termination) substantially in the same form as
Exhibit B hereto (a "Non-Compete Agreement"), and confirmatory resignation
letters for each applicable SGRP Company substantially in the same form as
Exhibit C hereto (each a "Resignation"), by sending to the Employee a Release
and a Non-Compete Agreement signed by the Company (and any applicable SPAR
Affiliate) within the thirty(30) day period following the date of such Severance
Termination (whether or not delivery is accepted by the Employee). If the
Employee has not signed the Release, Non-Compete Agreement and Resignations and
sent them back to the Company by the last day of the thirty (30) day period
following their by the Employee (or if such last day not a business day, the
next succeeding business day), then notwithstanding anything else in this
Agreement to the contrary, the Company (and any applicable SPAR Affiliate) shall
not be required to make, and the Employee shall not be entitled to receive, any
severance payments or other benefits under this Agreement.

 

 
-4-

--------------------------------------------------------------------------------

 

 

(c)     Lump Sum Severance Payment; CICSA Credit. If a Severance Termination has
occurred, then, subject to subsection (b) of this Section, the Company shall
promptly (but not later than the Severance Payment Date) pay (or cause the
applicable SPAR Affiliate to promptly pay) to the Employee severance pay in a
lump sum equal to the sum of the following amounts (collectively, the "Severance
Payment"): the product of the Employee's Daily Salary times 183 days.

 

(ii) The Employee acknowledges and agrees that the Severance Payment is in lieu
of all other salary, bonuses, severance or other compensation that may have been
payable to the Employee after or respecting the Severance Termination date
(other than under the CICSA), and that the Severance Payment shall be credited
against and reduce the amount of any payment due under the CICSA under the
circumstances (e.g., no double dipping). The Company acknowledges and agrees
that the Severance Payment is in addition to (and not in limitation of) any and
all unpaid salary and other compensation earned by and owed to the Employee for
any period ending on or before the date of the Severance Termination (including
any period ending on that date due to such termination).

 

(d)     Vacation Days. If a Severance Termination has occurred, then, subject to
subsection (b) of this Section, the Company shall promptly (but not later than
the Severance Payment Date) pay (or cause the applicable SPAR Affiliate to
promptly pay) to the Employee an amount equal to his or her accrued and unused
vacation days (if any), computed at the Employee's Annual Salary, which the
Company shall pay promptly and in accordance with the applicable policy of the
Company (or if changed pending or following the applicable Service Termination,
in accordance with the immediately preceding applicable policy of the Company).
The Employee acknowledges that personal days and sick days are not vacation days
for this or any other purpose.

 

(e)     Insurance. In addition, during the two-year period following the
effective date of any Severance Termination, the Employee and his dependents
shall continue to receive the insurance benefits received during the preceding
year as well as any additional insurance benefits as may be provided to
executive officers or their dependents during such period in accordance with the
Company's policies and practices. The Employee's required co-payments shall not
exceed those payable by the other executive officers of the SPAR Group so long
as the Employee has timely complied with subsection (a) of this Section. Any
applicable COBRA time periods and rights shall run concurrently with the
provision of such insurance.

 

(f)     Stock Compensation Awards. If a Severance Termination has occurred,
then, subject to subsection (a) of this Section, each stock compensation award
granted to the Employee that has not, by its express terms, vested shall be
deemed to have vested on the date of any Severance Termination, and shall
thereafter be exercisable for the maximum period of time allowed for exercise
thereof under the terms of such option, which period shall be determined as if
the Severance Termination were a permitted retirement (irrespective of age or
subsequent employment) of the Employee for the purpose of interpreting the
provisions of any of the Company's stock compensation plans or awards to the
Employee; provided, however, that if payment or settlement of any such stock
compensation award at such time would result in a prohibited acceleration or
deferral under IRC §409A, then such award shall be paid or settled at the time
the award would otherwise have been paid or settled under the applicable plan or
arrangement relating to such award absent such prohibited acceleration or
deferral.

 

(g)     401k. If a Severance Termination has occurred, then, subject to
subsection (a) of this Section, on October 15 of the year following the
Severance Termination the Company shall pay to the Employee an amount equal to
the 401k matching contribution for the year of his Severance Termination in
accordance with the Company's 401(k) Plan as if the Employee had been employed
for more than 1000 hours during the plan year and employed on the last day of
the plan year.

 

(h)     Illness not affecting Good Reason. The Employee's right to terminate his
employment for Good Reason shall not be affected by his illness or incapacity,
whether physical or mental, unless the Company shall at the time be entitled to
terminate his or her employment by reason thereof.

 

 
-5-

--------------------------------------------------------------------------------

 

  

(i)     Parachute Payments. Notwithstanding any other provision of this Section,
if it is determined that part or all of the compensation or benefits to be paid
to the Employee under this Agreement in connection with the Employee's Severance
Termination, or under any other plan, arrangement or agreement, constitutes a
"parachute payment" under IRC §280G(b)(2), then the amount constituting a
parachute payment that would otherwise be payable to or for the benefit of the
Employee shall be reduced (if required under such applicable law), but only to
the extent necessary, so that such amount would not constitute a parachute
payment. In the event a reduction is required, cash payments shall be reduced
first, and then compensation and benefits not payable in cash shall be reduced,
in each case in reverse order beginning with payments or benefits that are to be
paid the farthest in time from the date of the reduction and in each case after
giving effect to any payments and benefits that may have been received prior to
termination. Any determination that a payment constitutes a parachute payment
shall be made as promptly as practicable following the Employee's termination of
employment (but not later than the date payment is required under subsection (b)
of this Section) by the Tax Adviser (at the expense of the Company), whose
determination shall be final and binding in all cases. Unless the Employee is
given notice that a payment (or payments) will constitute a parachute payment
prior to the earlier of (1) receipt of such payments or (2) the tenth (10th)
business day following his or her Severance Termination, no payment (or
payments) shall be deemed to constitute a parachute payment. If the
determination made pursuant to this subsection would result in a reduction, the
Tax Adviser also shall determine which and how much of any particular
entitlement shall be so reduced (to the extent required under such applicable
law), in each case after giving effect to any payments and benefits that may
have been received prior to such termination, and shall advise the Employee and
Company in writing within ten (10) business days of the determination of the
reduction in payments.

 

(j)     Company's Obligations. The Company shall (or shall cause the applicable
SPAR Affiliate to) pay to, or distribute to or for the benefit of, the Employee
such amounts as are then due to the Employee under this Agreement and shall
timely pay to, or distribute to or for the benefit of, the Employee in the
future such amounts as become due to the Employee under this Agreement.

 

(k)     Extension of Benefits. Except as otherwise specified in this Section,
any extension of benefits following a Severance Termination shall be deemed to
be in addition to, and not in lieu of, any period for benefits continuation
provided for by applicable law at the Company's, the Employee's or his
dependents' expense, as applicable.

 

(l)     Temporary Suspension of Section's Benefits. Notwithstanding any other
provision of this Section, to the extent permitted under IRC §409A, in the event
that the Employee's Termination For Cause is solely based on the Employee having
been indicted for or charged with any one or more of the deeds described in
clause (iv) of the definition of Termination For Cause and there is a bona fide
dispute as to whether any such deed(s) occurred, the payments and benefits of
this Section(other than those under subsections (d), (e) and (k) of this Section
respecting vacation pay, insurance and the like) shall be temporarily withheld
until the bona fide dispute is considered settled, which settlement shall be
deemed to occur at such time as either:

 

(i)

the first to occur of (A) the final determination by an appropriate authority
(including an arbitrator) that the Employee is not guilty or is acquitted of
such deed(s), (B) the Company's written acknowledgement that the Employee is not
guilty or acquitted of such deed(s) or the substantive equivalent or any
settlement with the Employee to any such effect, or (C) the passage of twelve
months following such termination without the good faith prosecution (criminal
or civil) of the Employee for or arbitration of such deed(s) (the first of which
occurs being the "Resolution Date"), in any which case the termination shall be
deemed a Severance Termination and, subject to subsection (a) of this Section,
the Employee shall be entitled at such time, with (where applicable) payment or
commencement, as applicable, to be made within ten business days after the
Resolution Date but in no event later then the end of the calendar year
containing the Resolution Date, to all the benefits of this Section as of the
Severance Date , plus (y) interest at the prime rate per annum on the unpaid
amounts outstanding from time to time from the Severance Date through the
Resolution Date (the "Resolution Period"), plus (z) an extension of the
Employee's benefit periods under subsections (d) and (i) of this Section and
stock compensation award exercise period(s) under subsection (e) of this Section
equal to the length of the Resolution Period; provided, however, that the
extension of the extension of the Employee's stock compensation award exercise
period(s) under subsection (e) of this Section shall not extend the exercise
period beyond the original term of each stock option (determined without regard
to early termination due to cessation of employment); or

 

(ii)

the Employee admits or confesses to, pleads guilty or no contest to, adversely
settles respecting or is convicted of such deed(s), in any which case the
Employee shall not be entitled to any of the benefits of this Section, any
salary or bonus pending such resolution, any of the benefits of subsection (c)
hereof or any further payments or benefits hereunder other than benefits
continuation provided for by applicable law.

 

(m)     Employee's Estate. In the event the Employee shall die after a Severance
Termination (including, without limitation, during the Resolution Period), this
Agreement and the benefits of this Section shall inure to the benefits of the
estate, heirs and legal representatives of the deceased Employee in accordance
with his or her will or applicable law, as the case may be.

 

(n)     IRC §409A Override; Voluntary Early Payment. Notwithstanding anything to
the contrary in this Agreement, (A) the Company and the SPAR Affiliates do not
warrant or guaranty compliance with IRC §409A, (B) the Company and the SPAR
Affiliates shall not be liable for any taxes should the Employee be assessed or
otherwise become liable for any additional income tax, excise tax, penalty or
interest as a result of any payment or provision of any benefit in violation of
IRC §409A, (C) it is intended that any payment or benefit provided pursuant to
or in connection with this Agreement that is considered to be deferred
compensation subject to IRC §409A (and not exempt) shall be provided and paid in
a manner, and at such time and in such form, as complies with the requirements
of IRC §409A to avoid any unfavorable tax consequences, and (D) without limiting
the generality of the foregoing, the following specific rules shall apply in
connection therewith:

 

 
-6-

--------------------------------------------------------------------------------

 

 

(i)

any bonus payments due hereunder that would be penalized under IRC §409A if paid
later pursuant to the terms hereof shall instead be paid to the Employee by no
later than 2 1/2 months after the end of the calendar year in which the
Employee's rights to such bonus payments first vested for purposes of IRC §409A;

 

(ii)

if any bonus payments are accelerated hereunder to an earlier payment time that
would result in a prohibited acceleration under IRC §409A, then such amount
shall instead be paid at the time the amount would otherwise have been paid
absent such prohibited acceleration;

 

(iii)

subject to any applicable prohibition on acceleration of payment under IRC
§409A, the Company may, at any time and in its sole discretion, make a lump-sum
payment of or all amounts, or any or all remaining amounts, due to the Employee
under this Agreement;

 

(iv)

all rights to payments and benefits hereunder shall be treated as rights to
receive a series of separate payments and benefits for purposes of and to the
fullest extent allowed by IRC §409A;

 

(v)

the payments or provision of benefits that are considered to be deferred
compensation subject to IRC §409A (e.g., not exempt) in connection with the
Employee's Separation from Service shall be delayed, to the extent applicable,
until six months after the separation from service, or, if earlier, the
Employee's death, if the Employee is a "specified employee" under IRC §409A (the
"409A Deferral Period"); payments that are otherwise due to be made in
installments or periodically during the 409A Deferral Period shall be
accumulated and paid in a lump sum as soon as the 409A Deferral Period ends;
payments that are due to be made in installments or periodically after the 409A
Deferral Period shall be made as scheduled; any benefits that are required to be
deferred under IRC §409A during the 409A Deferral Period may be provided during
such period at the Employee's expense, with the Employee having a right to
reimbursement from the Company once the 409A Deferral Period ends; and payments
and benefits that are due to be made or provided in installments or periodically
after the 409A Deferral Period shall be made or provided as scheduled;

 

(vi)

if this Agreement provides for reimbursements that constitute deferred
compensation for purposes of IRC §409A, in no event shall the reimbursements be
paid later than the last day of the calendar year following the calendar year in
which the related expense was incurred; and

 

(vii)

if, after application of the foregoing rules and the other provisions of this
Agreement (as and to the extent applicable) the Employee would still be
reasonably likely to be assessed or otherwise become liable for any additional
income tax, excise tax, penalty or interest as a result of any payment or
provision of any benefit in violation of IRC §409A under any provision of this
Agreement, then effective as of the effective date of this Agreement, (A) if
such provision could be amended to eliminate such violation, such provision
shall be deemed to have been amended as to the extent necessary to eliminate
such violation, and (B) if such provision could not be amended to eliminate such
violation, such provision shall be deemed to have been deleted.

 

Section 4.     Waivers of Notice, Etc. Each Party hereby absolutely,
unconditionally, irrevocably and expressly waives forever each and all of the
following: (a) delivery or acceptance and notice of any delivery or acceptance
of this Agreement; (b) notice of any action taken or omitted in reliance hereon;
(c) notice of any nonpayment or other event that constitutes, or with the giving
of notice or the passage of time (or both) would constitute, any nonpayment,
nonperformance, misrepresentation or other breach or default under this
Agreement; (d) notice of any material and adverse effect, whether individually
or in the aggregate, upon the assets, business, cash flow, expenses, income,
liabilities, operations, properties, prospects, reputation or condition
(financial or otherwise) of a Party, its Representative or any other person,;
and (e) any other proof, notice or demand of any kind whatsoever with respect to
any or all of a Party's obligations or promptness in making any claim or demand
under this Agreement.

 

Section 5.     Mutual Consent to Governing Law. To the greatest extent permitted
by applicable law, this Agreement shall be governed by and construed in
accordance with the applicable federal law of the United States of America, and
to the extent not preempted by such federal law, by the applicable law of the
State of New York, in each case other than those conflict of law rules that
would defer to the substantive laws of another jurisdiction. The preceding
consents to governing law have been made by the Parties in reliance on
applicable law, including (without limitation) Section 5-1401 of the General
Obligations Law of the State of New York, as amended, as and to the extent
applicable.

 

 
-7-

--------------------------------------------------------------------------------

 

 

Section 6.     Mutual Consent to Arbitration and New York Jurisdiction, Etc. (a)
Any unresolved dispute or controversy under this Agreement other than any
Arbitration Exclusion shall be settled exclusively by arbitration conducted by
the American Arbitration Association ("AAA") in accordance with the AAA's
Commercial Arbitration Rules then in effect ("AAA Rules") and held in
Westchester County, New York. However, no Party shall be required to arbitrate
any Arbitration Exclusion, and any Party may pursue any Arbitration Exclusion
through any action, suit, proceeding or other effort independent and
irrespective of any pending or possible arbitration. "Arbitration Exclusion"
shall mean any injunctive or similar equitable relief, any defense or other
indemnification by the other Party, the scope or applicability of this
arbitration provision, any enforcement of any arbitration or court award or
judgment in any jurisdiction or any appeal of any lower court or arbitration
decision sought by a Party, and at the option of such seeking Party, any damages
or other applicable legal or equitable relief reasonably related to any of the
forgoing exclusions. Any Party may object to any proposed arbitrator that (in
its reasonable judgment) is not a disinterested unrelated third party or does
not have at least a basic knowledge of merchandising businesses, accounting
practices and generally accepted accounting principles. The arbitrator(s) shall
determine each claim or severable part thereof in accordance with the provisions
of this Agreement, shall use supportable quantifiable calculations in
determining amounts, shall not add to, detract from, or modify any provision of
this Agreement, and shall not "split the difference" or use other similar
allocation methods. Discovery will be strictly limited to documents of the
Parties specifically applicable to the claims, excluding, however, those
documents protected by attorney/client, accountant or other professional or work
product privilege (which have not been waived).

 

(b)     The Parties each hereby consents and agrees that any state or federal
court sitting in White Plains, New York, each shall have non-exclusive personal
jurisdiction and proper venue with respect to any unresolved dispute or
controversy between the Parties under or related to this Agreement respecting
any Arbitration Exclusion or other matter under this Agreement that is not
subject to arbitration hereunder; provided, however, that such consent shall not
deprive any Party of the right to appeal the decision of any such court to a
proper appellate court located elsewhere or to voluntarily commence or join any
action, suit or proceeding in any other jurisdiction having proper jurisdiction
and venue.

 

(c)     The preceding consents to the jurisdiction and venue of such
arbitrations and courts have been made by the Parties in reliance (at least in
part) on Section 5-1402 of the General Obligations Law of the State of New York,
as amended (as and to the extent applicable), other applicable law, and the
rules of the AAA. No Party will raise, and each Party hereby absolutely,
unconditionally, irrevocably and expressly waives forever, any objection or
defense to any such jurisdiction as an inconvenient forum, or to any deference
to or delay for any arbitration respecting any counterclaim or other matter
relating to any Arbitration Exclusion. Except as otherwise provided in this
Agreement: (i) in any arbitration, each Party shall pay its own expenses in such
matter, including the fees and disbursements of its own attorneys, and half of
the fees and expenses of the AAA and the arbitrator(s) costs, as applicable in
each case irrespective of outcome; and (ii) in any action, suit or proceeding
(other than arbitration), the predominately losing Party shall pay the costs and
expenses of the predominately winning Party, including the fees and
disbursements of the Parties' respective attorneys and all court costs.

 

Section 7.     Notice. Any notice, request, demand, service of process or other
communication permitted or required to be given to a Party under this Agreement
shall be in writing and shall be sent to the applicable Party at the address set
forth on the signature page below (or at such other address as shall be
designated by notice to the other Party and Persons receiving copies), effective
upon actual receipt (or refusal to accept delivery) by the addressee on any
business day during normal business hours or the first business day following
receipt after the close of normal business hours or on any non-business day, by
FedEx (or other equivalent national or international overnight courier) or
United States Express Mail, certified, registered, priority or express United
States mail, return receipt requested, telecopy, or messenger, by hand or any
other means of actual delivery. The Employee also may use and rely on the
accuracy of the address of the SGRP designated as its executive office in its
most recent filing under the Securities Exchange Act as the Company's address
for notices hereunder. The Parties acknowledge and agree that such actual
receipt will be presumed with, among other things, evidence of the signature by
a Representative of, or adult in the same household as, the receiving Party on a
return receipt, courier manifest or other courier's acknowledgment of delivery
or receipt.

 

Section 8.     Interpretation, Headings, Etc. In this Agreement: (a) the meaning
of each capitalized term or other word or phrase defined in singular form also
shall apply to the plural form of such term, word or phrase, and vice versa;
each singular pronoun shall be deemed to include the plural variation thereof,
and vice versa; and each gender specific pronoun shall be deemed to include the
neuter, masculine and feminine, in each case as the context may permit or
required; (b) any bold text, italics, underlining or other emphasis, any table
of contents, or any caption, section or other heading is for reference purposes
only and shall not affect the meaning or interpretation of this Agreement; (c)
the word "event" shall include (without limitation) any event, occurrence,
circumstance, condition or state of facts; (d) this Agreement includes each
schedule and exhibit hereto, all of which are hereby incorporated by reference
into this Agreement, and the words "hereof", "herein" and "hereunder" and words
of similar import shall refer to this Agreement (including all schedules and
exhibits hereto) and the applicable statement(s) of work as a whole and not to
any particular provision of any such document; (e) the words "include",
"includes" and "including" (whether or not qualified by the phrase "without
limitation" or the like) shall not in any way limit the generality of the
provision preceding such word, preclude any other applicable item encompassed by
the provision preceding such word, or be deemed or construed to do so; (f)
unless the context clearly requires otherwise, the word "or" shall have both the
inclusive and alternative meaning represented by the phrase "and/or"; (g) each
reference to any financial or reporting control or governing document or policy
of SPAR shall include those of its ultimate parent, SPAR Group, Inc., or any
Nasdaq or SEC rule or other applicable law, whether generically or specifically,
shall mean the same as then in effect; and (h) each provision of this Agreement
shall be interpreted fairly as to each Party irrespective of the primary drafter
of such provision.

 

 
-8-

--------------------------------------------------------------------------------

 

 

Section 9.     Survival of Agreements, Etc. Each of the representations and
warranties (as of the date(s) made or deemed made), covenants, waivers, releases
and other agreements and obligations of each Party contained in this Agreement:
(a) shall be absolute, irrevocable and unconditional, irrespective of (among
other things) (i) the validity, legality, binding effect or enforceability of
any of the other terms and provisions of this Agreement or any other agreement
(if any) between the Parties, or (ii) any other act, circumstance or other event
described in this Section; (b) shall survive and remain and continue in full
force and effect in accordance with their respective terms and provisions
following and without regard to (i) the execution and delivery of this Agreement
and each other agreement (if any) between the Parties and the performance of any
obligation of such Party hereunder or thereunder, (ii) any waiver, modification,
amendment or restatement of any other term or provision of this Agreement or any
other agreement (if any) between the Parties (except as and to the extent
expressly modified by the terms and provisions of any such waiver, modification,
amendment or restatement), (iii) any full, partial or non-exercise of any of the
rights, powers, privileges, remedies and interests of a Party or any SPAR
Affiliate under this Agreement, any other agreement (if any) between the Parties
or applicable law against such other Party or any other person or with respect
to any obligation of such Party, which exercise or enforcement may be delayed,
discontinued or otherwise not pursued or exhausted for any or no reason
whatsoever, or which may be waived, omitted or otherwise not exercised or
enforced (whether intentionally or otherwise), (iv) any extension, stay,
moratorium or statute of limitations or similar time constraint under any
applicable law, (v) any pledge, assignment, sale, conveyance or other transfer
by the Company (in whole or in part) to any other person of this Agreement or
any other agreement (if any) between the Parties or any one or more of the
rights, powers, privileges, remedies or interests of the Company therein, (vi)
any act or omission on the part of the Company, any SPAR Affiliate, any of their
respective Representatives or any other person, (vii) any termination or other
departure of the Employee from his or her employment, whether for cause or
otherwise, or any dispute involving any aspect of such employment; or (viii) any
other act, event, or circumstance that otherwise might constitute a legal or
equitable counterclaim, defense or discharge of a contracting party, co-obligor,
guarantor, pledgor or surety; in each case without notice to or further assent
from the Employee or any other person (except for such notices or consents as
may be expressly required to be given to such Party under this Agreement or any
other agreement (if any) between the Parties); (c) shall not be subject to any
defense, counterclaim, setoff, right of recoupment, abatement, reduction or
other claim or determination that the Employee may have against the Company, any
SPAR Affiliate, any of their respective Representatives or any other person; (d)
shall not be diminished or qualified by the death, disability, dissolution,
reorganization, insolvency, bankruptcy, custodianship or receivership of Party
or any other person, or the inability of any of them to pay its debts or perform
or otherwise satisfy its obligations as they become due for any reason
whatsoever; and (e) with respect to any provision expressly limited to a period
of time, shall remain and continue in full force and effect (i) through the
specific time period(s) and (ii) thereafter with respect to events or
circumstances occurring prior to the end of such time period(s).

 

Section 10.     Mutual Successors and Assigns, Assignment; Intended
Beneficiaries. All representations, warranties, covenants and other agreements
made by or on behalf of each Party in this Agreement shall be binding upon the
heirs, successors, assigns and legal representatives of such Party and shall
inure to the benefit of the heirs, successors, assigns, and legal
representatives of each other Party; provided, however, that nothing herein
shall be deemed to authorize or permit the Employee to assign any rights or
obligations under this Agreement to any other person, and the Employee agrees to
not make any such assignment. The representations, agreements and other terms
and provisions of this Agreement are for the exclusive benefit of the Parties
hereto and the SPAR Affiliates, and, except as otherwise expressly provided
herein, no other person shall have any right or claim against any Party by
reason of any of those provisions or be entitled to enforce any of those
provisions against any Party. The provisions of this Agreement are expressly
intended to benefit each of the members of the SPAR Group, who may enforce any
such provisions directly, irrespective of whether the Company participates in
such enforcement. However, no SPAR Affiliate shall have, or shall be deemed or
construed to have, any obligation or liability to the Employee under this
Agreement or otherwise.

 

Section 11.     Mutual Severability. In the event that any provision of this
Agreement shall be determined to be superseded, invalid, illegal or otherwise
unenforceable (in whole or in part) pursuant to applicable law by a court or
other governmental authority, the Parties agree that: (a) any such authority
shall have the power, and is hereby requested by the Parties, to reduce or limit
the scope or duration of such provision to the maximum permissible under
applicable law or to delete such provision or portions thereof to the extent it
deems necessary to render the balance of such Agreement enforceable; (b) such
reduction, limitation or deletion shall not impair or otherwise affect the
validity, legality or enforceability of the remaining provisions of this
Agreement, which shall be enforced as if the unenforceable provision or portion
thereof were so reduced, limited or deleted, in each case unless such reduction,
limitation or deletion of the unenforceable provision or portion thereof would
impair the practical realization of the principal rights and benefits of either
Party hereunder; and (c) such determination and such reduction, limitation
and/or deletion shall not be binding on or applied by any court or other
governmental authority not otherwise bound to follow such conclusions pursuant
to applicable law.

 

 
-9-

--------------------------------------------------------------------------------

 

 

Section 12.     Mutual Waivers and Cumulative Rights. Any waiver or consent
respecting this Agreement shall be effective only if in writing and signed by
the required Parties and then only in the specific instance and for the specific
purpose for which given. No waiver or consent shall be deemed (regardless of
frequency given) to be a further or continuing waiver or consent. No voluntary
notice to or demand on any Party in any case shall entitle such Party to any
other or further notice or demand. Except as expressly provided otherwise in
this Agreement, (a) no failure or delay by any Party in exercising any right,
power, privilege, remedy, interest or entitlement hereunder shall deemed or
construed to be a waiver thereof, (b) no single or partial exercise thereof
shall preclude any other or further exercise or enforcement thereof or the
exercise or enforcement of any other right, power, privilege, interest or
entitlement, and (c) the rights, powers, privileges, remedies, interests and
entitlements under this Agreement shall be cumulative, are not alternatives, and
are not exclusive of any other right, power, privilege, remedy, interest or
entitlement provided by this Agreement or applicable law.

 

Section 13.     Mutual Waiver of Jury Trial; All Waivers Intentional, Etc. In
any action, suit or proceeding in any jurisdiction brought by any Party hereto
against any other Party, each Party hereby absolutely, unconditionally,
irrevocably and expressly waives forever trial by jury. This waiver of jury
trial and each other express waiver, release, relinquishment or similar
surrender of rights (however expressed) made by a Party in this Agreement has
been absolutely, unconditionally, irrevocably, knowingly and intentionally made
by such Party.

 

Section 14.     Mutual Counterparts and Amendments. This Agreement or any
supplement, modification or amendment to or restatement of this Agreement may
have been executed in two or more counterpart copies of the entire document or
of signature pages to the document, each of which may have been executed by one
or more of the signatories hereto or thereto and delivered by mail, courier,
telecopy or other electronic or physical means, but all of which, when taken
together, shall constitute a single agreement binding upon all of its
signatories. This Agreement (i) may not be supplemented, modified, amended,
restated, waived, extended, discharged, released or terminated orally, (ii) may
only be supplemented, modified, amended or restated in a writing signed by all
of the Parties hereto specifically referencing this Agreement by date, title,
parties and provision(s) being amended, and (iii) may only be waived, extended,
discharged, released or terminated in a writing signed by each Party against
whom enforcement thereof may be sought.

 

Section 15.     Entire Agreement. Each Party acknowledges and agrees that, in
entering into this Agreement and the other Related Documents, it has not
directly or indirectly received or acted or relied upon any representation,
warranty, promise, assurance or other agreement, understanding or information
(whether written, electronic, oral, express, implied or otherwise) from or on
behalf of the other Party, any of its subsidiaries or other Affiliates, or any
of their respective Representatives, respecting any of the matters contained in
this Agreement or any other Related Document except for those expressly set
forth in this Agreement and the other Related Documents. This Agreement
(including all exhibits and schedules) and the other Related Documents contain
the entire agreement and understanding of the Parties and supersede and
completely replace all prior and other representations, warranties, promises,
assurances and other agreements, understandings and information (including,
without limitation, all letters of intent, term sheets, existing agreements,
offers, requests, responses and proposals and any other severance or termination
arrangement or policy of the Company), whether written, electronic, oral,
express, implied or otherwise, from a Party or between them with respect to the
matters contained in this Agreement and the other Related Documents, as
applicable.

 

In Witness Whereof, the Parties hereto have executed and delivered this
Agreement (including all schedules and exhibits hereto) through their duly
authorized signatories on the dates indicated below and intend to be legally
bound by this Agreement as of the Effective Date.

 

 

CORPORATION:

 

EMPLOYEE:

SPAR Group, Inc.

 

Scott Popaditch

     

By:

     

[ ▲ Executive's Signature ▲]

 

[ ▲ Employee's Signature ▲ ]

Executive's Name:

   

Executive's Title:

 

Scott Popaditch

   

[Employee's Name ▲ Please Type or Print]

     

Date Signed: August 23, 2016

 

Date Signed: August 23, 2016

     

Company's Current Address:

 

Employee's Current Address:

SPAR Group, Inc.

 

→ Scott Popaditch

333 Westchester Avenue, South Building, Suite 204,

 

→625 Bentley Lane

White Plains, New York 10604

 

→ Maitland, FL 32751

     

 

 

-10-

 